Case 4:19-cv-04479 Document on 11/14/19 in TXSD_ Page 1 of 55

 

‘ ) +
fees

“CAUSE NO. 201957573

 

 

 

RECEIPT NO. 75.00 col .
2OVIO-S1913 Teenie TR # 73663127
PLAINTIFF: ESTATE OF HECTOR SALAS JR In The 190th
vs. 9 Judicial District Court
DEFENDANT: CITY OF GALENA PARK A\4 of Harris County, Texas a4
oe? HANS 190TH DISTRICT COURT ?
S Houston, TX
x a)
Ne. sto
THE STATE OF TEXAS SHe™ 9, 2, =.

County of Harris

TO: GONZALES, RICK
OR WHEREVER HE MAY BE FO!

 

Attached is a copy of ORIGINAL PETITION

 

 

xo

This instrument was filed on the 19th day of Augu “201 , in the, AOpve cited cause number
and court. The instrument attached describes the claim against ¥ghs

 

xroO —_
YOU HAVE BEEN SUED, You may employ an attorney. If you o. 2 Ghe attorneydespot Re “ay
written answer with the District Clerk who issued this cleat by 10:00 a nde Zhe Benday-
next following the expiration of 20 days after you were serv his citatiorand: petGtion,-
a default judgment may be taken against you. O e-oi § .

 

® oo
10 OFFICER SERVING: @ Eh oe OT
This citation was issued on 27th day of August, 2g under my hand andr = a
seal of said Court. , mil
po Ga

a

PO BOX 27353 ° . f= 2. Caroline, Houston, Texas 77002
HOUSTON, TX 77227 °° g, Af 2.0. Box 4652, Houston, Texas 77210)
Tel: (713) 570-6555 ~ Ig” ‘ ,
Bar No.: 24076511 x

errors .
HA psf Bere
Gras . we
Issued at request of: >) B LYN BURGESS, District ¢lerk
LEWIS, U: A. C ¢ a Geris County, Texas

rated By: CHAMBERS, WANDA ULW//11312317

 

OFFICER/ABAHORTZED PERSON RETURN

 

 

 

 

Came to hand at o'clock .M., oRpFhe day of ' .
Executed at (address) O in
° County at ay o'clock ___.M., on the ____s day of ’
\ 1 by delivering to dy defendant, in person, a

v
true copy of this Citation to as with the accompanying copy (ies) of the Petition

attached thereto and I endoxséd”on said copy of the Citation the date of delivery.
fo certify which I affix muy (hand officially this day of ' .

 

 

FEE: $ ge

©
S$ .

Affiant Deputy

of County, Texas

 

 

 

@n this day, , known to me to be the person whose
signature appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited on the

 

 

xeturn.
SWORN TO AND SUBSCRIBED BEFORE ME, on this day of Ex in i pet é ’ .
~ . ld LISNG:
vo > cath _ Rv ATES
\ AA N ae . Ag co” qd Notary Public
a seo’ A229 bu :e ¢. ese
x oy? Wd 4... AN
v. Kee KD a37 8 61
N.INT.CITR.P = an” ‘ ¥ *73663127* 4 40 DIAL IDZy
ND "5 MEMORANOUM
a * RE Rosner of poor quality

at the time of imaging.

a
Case 4:19-cv-04479 Document 1-4

11/14/19 in TXSD Page 2 of 55

 

 

 
Case 4:19-cv-04479 Document 1-1 Filed.on 11/14/19 in TXSD Page 3 of 55

¢
‘

~

CAUSE NO. 201957573

RECEIPT NO.

KKK KKK KEK

75.00 col
TR # 73663127

 

PLAINTIFF: ESTATE OF HECTOR SALAS JR

ong, D

vs.
DEFENDANT: CITY OF GALENA P.

es
S gosta’

THE STATE OF TEXAS
County of Harris

TO: GONZALES, RICK

OR WHEREVER HE MAY FOUND
GALENA PARK TX 77547
Attached is a copy of ORIGINAL PETITION

2207 CLINTON DR

This instrument was filed on the
and court. The instrument attached describes the claim gy

YOU HAVE BEEN SUED, You ma

written answer with the District Clerk who issued this citati
next following the expiration of 20 days after you were serv
a default judgment may be taken against you.

TO OFFICER SERVING:

This citation was issued
seal of said Court.

Issued _ at request of:
LEWIS, U. A.

PO BOX 27353
HOUSTON, TX 77227
Tel: (713) 570-6555
Bar No.: 24076511

Came to hand at o'clock

Executed at (address)

Viasat

In The 190th

Judicial District Court
of Harris County, Texas
190TH DISTRICT COURT

Houston,

TX

  
  

   

19

 

th day of August, 2019, i
s yout.

1 XQ
¥

this

attorney do not file a
10:00 a.m on the Monday
citation and petition,

y employ an attorney. If you o

iD

@®
20 under my hand and
>

qe Bee
MARELYN BURGESS, District Clerk
gauris County, Texas

Caroline, Houston, Texas 77002
.O. Box 4651, Houston, Texas 77210)

ated By: CHAMBERS, WANDA uLW//11312317

on 27th day of August,

 

OFFICER/AYERORIZED PERSON RETURN

__ Me, o iB e

~

day of

in

 

County

 

» by delivering to

day of

 

SSS
at O o'clock «M., on the

defendant, in person, a

 

true copy of this Citation tog

attached thereto and I endor

To certify which I affix my @igfd officially this
SS

FEE: $ &

©
SS

A

far with the accompanying copy(ies) of the Petition

@-on said copy of the Citation the date of delivery.

,

day of

 

 

of County, Texas

By

 

 

Affiant

On this day,

Deputy

, known to me to be the person whose

 

signature appears on the foregoing return,
he/she stated that this citation was execute

return.

SWORN TO AND SUBSCRIBED BEFORE

N,INT.CITR-E

personally appeared. After being by me duly sworn,
dad by him/her in the exact manner recited on the

ME, on this day of

 

Notary Public

*73663127*
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 4 of 55

Cause #: 201957573

In the case of ESTATE OF HECTOR SALAS JR VS CITY OF GALENA PA

Constable Return of Individual

  

ORIGINAL PETITION _was issued by the _ 190th Judicial District _coyz8ef HAR

came to hand on the _28 day of August _,_2019 at_3:37PM_to be Sela

 
   
  

  

uy

 

el gs

ws

©

cking #: 73663127

RIS County, TX and
ered at 2207 Clinton Dr_, _

 

Galena Park _, Tx 77547 by delivering to: GONZALES, RICK. @

(Attempted service at 2207 Clinton Dr, Galena Park, 4

Attempted Service .@)

1547 unless otherwise noted.)

 

Date Time Deputy Name} Agency Service Attepephy Attempted

Address

Remarks

 

Galena Park Tx
&S 77547

8/30/2019 | 11:50:00 AM [Jesus Martinez 2 ome’ 2207 Clinton Dr
oS

RECEIVED A TEXT FROM
IMS GABRILLE WITH THE

‘LEWIS LAW GROUP SHE

GAVE ME A HOME
ADDRESS FOR
DEFENDANT, RICHARD
"RICK" GONZALES AT
8742 YVONNE DRIVE
HOUSTON, TX. 77044
TRANSFER TO PCT. 3

 

 

 

 

2

©
S

fA
8/29/2019 | 1:40:00 PM |Jesus Martinez 2" BAD ADDRESS | 2207 Clinton Dr -

© cee
a .
SS

 

 

 

©

INO LONGER WORKS AT
POLICE DEPARTMENT
PLAINTIFF ATTORNEY
AND SPOKE WITH MR.
LEWIS ATTORNEY WHO I
INFORMED OF THE BAD
ADDRESS THAT HE TOOK
MY PHONE AND WILL
CALL ME TO GIVE MEA
IHOME ADDRESS.

 

 

NOT EXECUTED to the abies

SG
Bad

ant: GONZALES, RICK

The information receingayas to the whereabouts of the said defendant being: 8742 YVONNE DRIVE

HOUSTON, TX. 77044

Fee Due$ 75.00

by Deputy Jesus Martinez - 82C02

Christopher Diaz , Constable Precinct #2

 

Printed
Deputy Signature

Attempts: 2
Total Attempts: 2

Harris County Texas

101 S Richey St, Suite C
Pasadena Texas 77506
713.477.2766

 

 
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 5 of 55

Cause #: 201957573

In the case of ESTATE OF HECTOR SALAS JR VS
ORIGINAL PETITION _was issued by the

Constable Return of Individual {

 

&
CITY OF GALENA BARK

190th Judicial District_co

7G ’

os Lg

gS

~

@
[ves #: 73663127
©

a CITATION and attached
HARRIS County, TX and

came to hand on the_4 day of September_, 2019 at_3:13PM_to be‘dglivered at_8742 YVONNE DR_,

 

 

 

 

 

 

 

 

HOUSTON _, TX _77044__by delivering to: GONZALES, RICK &
A
Attempted Service .@)
(Attempted service at 8742 YVONNE DR, HOUSTONEEX, 77044 unless otherwise noted.)
i J
Date Time Deputy Name! Agency Servi Atempted Remarks
9/11/2019 } 8:20:22 AM |Tiffany Baines 3 BAD AD 18742 YVONNE DR |PER MR. RICHARD V.
RES HOUSTON TX |GONZALES D.O.B
SS 77044 01/18/1949 WHO ADVISED
oS THAT HE DOES NOT
KNOW RICK GONZALES
w AT ALL.
9/10/2019 | 7:34:00 AM [Tiffany Baines 3 N@RANSWER/LEFT [8742 YVONNE DR
CARD HOUSTON TX
on 77044
9/9/2019 | 8:11:05 AM |Tiffany Baines 3 ENO ANSWER/LEFT |8742 YVONNE DR
& CARD HOUSTON TX
77044
9/9/2019 | 8:11:00 AM {Tiffany Baines XJ TNO ANSWER/LEFT (8742 YVONNE DR
\ CARD HOUSTON TX
a 77044
8/30/2019 } 11:50:00 AM |Jesus Martinez ®s 2 OTHER 2207 Clinton Dr [RECEIVED A TEXT FROM
© Galena Park Tx {MS GABRILLE WITH THE
77547 LEWIS LAW GROUP SHE
S GAVE ME A HOME
© ADDRESS FOR
» ©5 DEFENDANT, RICHARD
gS "RICK" GONZALES AT
8742 YVONNE DRIVE
© HOUSTON, TX. 77044
& TRANSFER TO PCT. 3
8/29/2019 | 1:40:00 PMSWedus Martinez 2 BAD ADDRESS _ | 2207 Clinton Dr - [NO LONGER WORKS AT
Galena Park, Tx [POLICE DEPARTMENT
71547 PLAINTIFF ATTORNEY
AND SPOKE WITH MR.
LEWIS ATTORNEY WHO I
INFORMED OF THE BAD
ADDRESS THAT HE TOOK
MY PHONE AND WILL
CALL ME TO GIVE MEA
HOME ADDRESS.

 

 

 

 

 

 

 

 

NOT EXECUTED to the defendant: GONZALES, RICK

The information received as to the whereabouts of the said defendant being:

 

 

 
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 6 of 55

~
* .

Constable Return of Individual @

Cause #: 201957573 cking #: 73663127

 

aN
FeeDue$ _75.00 aw
byD Tiffany Bai 382 Sherman nagleton , Constable Precinct #3
y Veputy |i = = —- “ffarris County Texas

: 701 Baker Road

Deputy Signature Adi ~~ @ __ Baytown Texas 77521
@ 713.274.2530

Attempts: 4 ®
Total Attempts: 6 ©
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 7 of 55

Cause #: 201957573

In the case of ESTATE OF HECTOR SALAS JR VS

ORIGINAL PETITION was issued by the _1
came to hand on the 28 day of August_,

Galena Park _, Tx .77547_by delivering to:

“

3 i

’ .
Constable Return of Individual

th

 

Attempted Service
(Attempted service at 2207 Clinton Dr, Galena Park, 4

;
Mris y

~

©

[Peking #: 73663127

No

&

9.

 

&

2).

oF

~ a CITATION and attached

I F GALENA
icial District_co

2019 at_3:37PM_to be
GONZALES, RICK

HARRIS County, TX and
ered at 2207 Clinton Dr_,_

7547 unless otherwise noted.)

 

Date Time

Deputy Name

Agency

Service Attoreph!
Type g

Attempted
Address

Remarks

 

8/30/2019 |11:50:00 AM

Jesus Martinez

2

2207 Clinton Dr
Galena Park Tx
T1547

RECEIVED A TEXT FROM
IMS GABRILLE WITH THE |}.
LEWIS LAW GROUP SHE
GAVE ME A HOME
ADDRESS FOR
IDEFENDANT, RICHARD
"RICK" GONZALES AT
8742 YVONNE DRIVE
HOUSTON, TX. 77044
TRANSFER TO PCT. 3

 

8/29/2019 | 1:40:00 PM

 

 

esus Martinez

q
SS

 

$,

s
3

 

oUF

Ss

 

2207 Clinton Dr -
Galena Park, Tx
T1547

 

INO LONGER WORKS AT
POLICE DEPARTMENT
PLAINTIFF ATTORNEY
IAND SPOKE WITH MR.
LEWIS ATTORNEY WHO I
INFORMED OF THE BAD
ADDRESS THAT HE TOOK
MY PHONE AND WILL
CALL ME TO GIVE ME A

 

HOME ADDRESS.

 

NOT EXECUTED to the d

aS
SS

dant: GONZALES, RICK

The information receixgdyis to the whereabouts of the said defendant being: 8742 YVONNE DRIVE
HOUSTON, TX. 77044 , ‘

Fee Due$ 75.00

by Deputy Jesus Martinez - 82C02

Christopher Diaz , Constable Precinct #2

 

Print
Deputy Signature
Attempts:

Total Attempts:

2
2

fle

 

Harris County Texas

101 S Richey St, Suite C
Pasadena Texas 77506
713.477.2766

 
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 8 of 55

 

 
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 9 of 55

8/19/2019 10:24 AM
Ma urgess - District Clerk Harris County
Envelope No. 36063618

2019-57573 / Court: 190 © vane aneeresea rat

CAUSE NO. SO
&
ESTATE OF HECTOR SALAS, JR. § IN THEDISTRICT COURT OF
HECTOR SALAS SR, as g @

. ae Z
representative and individually, § ® JupICIAL DISTRICT
ANDREA SILVA individually, and Ss
AIN/F for FLS., and A.S., CYNTHIA § eS
MONTIEL A/N/F for E.S., § &

Plaintiffs, i HARRIS COUNTY, TEXAS
v. Ss
THE CITY OF GALENA PARK: 8
CHIEF RICK GONZALES, gna §
DOES 1-5 > ©
Defendant. &
\ORIGINAL PETITIO
&
SN

TO THE HONORABLE JUDGE OF SAID COURT:

Comes n@j ESTATE OF HECTOR SALAS, JR., HECTOR SALAS SR., as
representative-and individually, ANDREA SILVA individually, and as next friend
for H.S., and A.S., CYNTHIA MONTIEL as next friend for E.S., (collectively
“Plaintiffs”) complaining of THE CITY OF GALENA PARK, Tf EXAS ("Galena

Park"); and OFFICER DOE files this, their Original Petition.

INTRODUCTION

* Joshua Hall

 
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 10 of 55

We
&
ou
Aw,

1. Hector Salas Jr., the father of three, died November 302018, in the City of

Galena Park jail due to Galena Park failing to protect, a@jpnoring the medical and
mental healthcare needs of Hector Salas, resulting ing suicide.

2. Hector was placed in custody because hé was suicidal. His wife, Andrea
Salva, called the police because he had taken@handful of pills.

3. He was taken to Ben Taub then related. She called them again the next day

because he was still suicidal. The j sine he was suicidal upon intake.
©

4. A surveillance camera capplfed Salas! suicide attempts and suicide on video.
SS
5. He was in the cell alee an for enough time to tear mattress fabric apart
into thin strips. &
©
6. He created a noose that he put around his neck on one end and the other on
the jail cell door e.O
gS

7. He waseot successful initially because the mattress fabric strips could not
support his weight and broke.

8. He was able to try again but was again unsuccessful.

9, He made a third suicide attempt, this time he created and used a much

thicker mattress fabric strip.

 
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 11 of 55

x
o
10. He tied it to the jail cell door and then placed the oper enot end around his
aS
neck. SS
11. He used toilet water to cover the floor to cause gp floor to be slippery.
12. He was successful on the third attempt. £
13. Jail surveillance cameras captured the Bn

14. Galena Park is withholding the i even after the Attorney General's

©
initial ruling that it had to be released

JURISDICTION AND VENUE

15. This Court has sig ove Plaintiffs’ state and federal claims, under 28
U.S.C. § 1331 and 2201 gu S.C § 1983 and 1988, and the Fourth, Highth, and
Fourteenth AmendmeKio to the United States Constitution, and supplemental
jurisdiction under. % 5U.S.C. § 1367(a), to hear Plaintiffs’ federal law claims.
16. Venue ig@toper in this because the incidents at issue took place in Harris
County, Texas:

PARTIES
17. Plaintiff, HECTOR SALAS, individually and as Representative of the
Estate of Hector Salas Jr.
18. Plaintiff, ANDREA SILVA, individually and as next friend for H.S., and

AS.
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 12 of 55
x
oS
19. Plaintiff, CYNTHIA MONTIEL, as next friend for ESO
ASS
20. Defendant, CITY OF GALENA PARK, is and ween all times relevant to
this action a governmental entity and is a person undgsa2 U.S.C. § 1983 and at all
G

times relevant to this case acted under the color &Dlaw and may be served with

process wherever the mayor may be found.

"by

21. Defendant, RICK GONZALES, nd was at all times relevant to this
©

action is a person under 42 USC. 83 and at all times relevant to this case
acted under the color of law and Igy be served with process wherever he may be
»O

found. . gS
O

22. Defendants, DOES LS, is and was at all times relevant to this action Is a
person under 42 US.0C§1983 and at all times relevant to this case acted under the
color of law and m S served with process wherever he or she may be found.
& ADDITIONAL FACTS

23. s1yesdoid Hector Salas Jr. was a father of three, a husband, son, brother,
and beloved friend.

24. He died on November 30, 2018, in the City of Galena Park jail due to
Galena Park failing to protect him, ignoring the medical and mental healthcare

needs of Hector Salas.

25. Hector was in the custody of Galena Park because he was suicidal.
Case 4:19-cv-04479 Document 1-1, Filed on 11/14/19 in TXSD Page 13 of 55

we
So
26. His wife, Andrea Salva, called the police because he hes taken a handful of
S
pills. ey
27. His wife made it abundantly clear that he had fempted suicide just before
he was taken into custody, even saying his goodbyésithrough the gesture of leaving
his personal effects to his family.
‘Ss

28. He was taken to Ben Taub then lees without observation or treatment.
29. She was forced to call Galena tire again the next day because he was still
suicidal. His behavior was not usual

»O
30. Hector was taken into castody by Galena Park.
31. The jail noted that hedwas suicidal upon intake.
32. He was placed iC Seell alone.

SN
33. He was lefteffne for enough time to tear mattress fabric apart into thin

: &S
strips. ©
34. He ofa a noose that he put around his neck on one end and the other on
the jail cell door.
35. He tried to strangle himself.
36. He was not successful in strangling himself initially because the mattress

fabric strips could not support his weight and broke.

37. He had time to try again but was again unsuccessful.
Case 4:19-cv-04479 Document 1-1, Filed on 11/14/19 in TXSD Page 14 of 55

38. He had time to create and used a much thicker mattress fabric strip.
39. He had time to tie his newly created stronger noosgSirips to the jail cell door
and then placed the open knot end around his neck. &
@

40. He had time to glaze toilet water over thé Bloor to cause the floor to be

. ©
slippery. &)

SS
41. He had time to make a third suicide Setup and was successful.
&

42. A surveillance camera captured Salas! suicide attempts and suicide on video.

43. According to the medical ggaminer, the manner of death is suicide by

hanging: SS ,
O

 

o Matiet a hetrede Reenter vatealy ay HMA GS Wh SPE
, A HANGING: ©

: The bady Is ge sig sagrnencs of blue synthe plsatie-type material thar have
2 been peaviousty Sa?)

21. Aaa by n shaet bunched together with clear tape atone end and In the middic,
Lo A&G sheet,
23. Als Inch stip with two knots,

Ea R Gee strip vanging in vadth betuaten 1/4 of an inch and 1/2 of an inet with
2 mudyjgiauinors.

Pon ‘oe by 3/4 of an inch strip with one kot.

§ 6a 7-412 by 1/2 of an inch sup wi

     
 
 

   

44. Hector Salas Jr. also had incised wounds on both arms from his wrist to his
forearms noted and an additional indication of a previous suicide attempt, and

more indication that his serious medical need was ignored.

 
Case 4:19-cv-04479 Document 1-1, Filed on 11/14/19 in TXSD Page 15 of 55

   

i

45. Galena Park continued to withibbld documents and video footage even after
the Attorney General's initial rit it had to be released.

O CLAIMS
CITY OF GALENA 42 U. S. C. SECTION 1983 CONSTITUTIONAL

VIOLATIONS OF HECTOR SALAS’S CIVIL RIGHTS
SS

eS
©
46. PlaintigSincorporate by reference all of the preceding paragraphs.
47. Plaintiffs also bring claims for violations of Hector Salas’s Fourth, Eighth
and Fourteenth Amendment rights.
Failure to train its officers—an omission—led to a violation of Ute constitutional

right

48. Galena Park and each defendant were acting under color of state law and,

 
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD_ Page 16 of 55
a

o
os No
therefore, is liable under 42 U.S.C. 8 1983. °O
S
49. Galena Park is liable under Section 1983 becausyit iprived Hector Salas of
constitutional rights provided by federal law that oogsfed under color of state law
@

and were caused by its employees, government acted
50. Hector Salas had a right under ourth, Eighth, and Fourteenth
Amendments of the United States Const: = while incarcerated to be free from
©

. indifference to his medical and mentatwatih needs.
51. Hector Salas’s death while ipgsestody was preventable.
52. Galena Park was inl to Hector Salas’ serious medical needs, mental
health needs and protections
53. Defendant GalGigy Park as a matter of policy, practice, custom and/or
procedure did not oe adequate staffing, had a practice and custom of not doing
rounds, had a ofgom and practice of not checking to see if detention officers were
doimg rounds and failed to provide and maintain adequate equipment to prevent
suicide. |
54. Defendant Galena Park failed to train and failed to adequately supervise its
jail detention officers and employees and agents.

55. Prior to his death, Hector Salas did not receive adequate medical care for his

risk of suicide, and symptoms.

 
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 17 of 55

w

S
. oN)

$6. His death was due to the acts and omissions of Galop Park and those acts

SS
and omissions violated his constitutional right to dug, to be free from

unreasonable search and seizure; and right to adeqgsgte medical care under the

@
constitution. ©
Failure-to-protect

&
57. Galena Park failed to properly and adequately train its officers to protect its
inmates from the risk of serious barge the form of self-inflicted suicide despite

the obvious risk of harm, thereby,failing to protect its inmates and deliberately

JO
indifferent to Hector’s risk of Gny ;

Failure-to-supervise &

58. Galena Park is uQtyresponsible based on Respondeat Superior rather because

it failed to proper] (SPhervise its officers in protecting its inmates from the risk of
SS

serious harn in @ys form of self-inflicted suicide despite the known obvious risk of

  
  

harm an inne like Hector Salas would pose to himself.

Deliberate indifference to serious-medical-needs

59. Galena Park’s failure to supervise amounted to deliberate indifference to
Hector Salas’ medical needs

60. Galena Park denied Hector Salas medical care for his serious medical need,

thereby resulting in the constitutional violation that caused his death.
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 18 of 55
as

o
sae No
Conditions of Confinement °O
XS
61. Galena Park placed Hector Salas in a cell where pas not be observed by

others could be alerted to prevent his death. &
62. Galena park placed Hector Salas in a cell adi plestic and other materials he
could use to make a noose to assist in his sig?

Ka Zz Zz

&

63. Chief Rick Gonzalez is not repepsibl based on Respondeat Superior rather
because he failed to properly supepyise its officers in protecting its inmates from
the risk of serious harm in Rie of self-inflicted suicide despite the known
obvious risk of harm an inmate like Hector Salas would pose to himself.
64. He further failedtg train his subordinate officers on protecting inmates from
serious harm. &

,

SS
65. Chief Godtez is and was at all times relevant to this action is a person
& . .

under 42 Use. § 1983 and at all times relevant to this case acted under the color

of law as the chief of the Galena Park police department.

 

Failure to Protect Claims

66. Protecting inmates from the risk of harm from others and themselves and
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 19 of 55

we
x
o

recognizing a serious medical, including mental health needs 38 required training

for all jail officers. Sy

67. Officer Doe would not be entirely responsible 69? Salas’ death if the City of
Galena Park failed to train her on inmate suicide feorention properly, or treatment
of inmates with serious medical needs, ments health concerns, and protecting
inmates like Hector Salas from a sbi of serious harm.

68. On November 30, 2018, it wast established" that a risk of suicide by an
inmate, like this a serious medical age

69. Officer Doe had individtalsspecific knowledge of the threat of serious harm
by suicide since his wife uigde it abundantly clear that he had attempted suicide

Q

R&P into custody, even saying his goodbyes through the

just before he was og)

_™~

gesture of leaving tiGersonal effects to his family.

70. Officer Dp Tailed to check Hector Salas for a substantial length of time, a
general risk What all prisoners in Hector's particular situation faced He should have
been on suicide watch while he was awaiting transport to the Harris County Jail or
provided mental health treatment.

71. Officer Doe should have training in suicide and mental health training, any
lack of expertise or experience that might limit Officer Doe's ability to evaluate

potential harm and thereby her failure to protec.
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 20 of 55

 

J
. . BNo
72. Despite the obvious risk she disregarded the risk sheefaded to provide even
GS
an essential response of checking on him at all. 6S
ZY
@

73, Wrongful Death Statute The Plaintiff incorporate by reference all

preceding paragraphs of this Complaint as {Pe forth at length herein in this

SS

&
&
74. The Plaintiffs bring this wrongiah death action pursuant to the Texas Civil

section.

Practice and Remedies Code ; 76 04 (c). Pursuant to Texas Civil Practice and
Remedies Code § 71.002, wT statutory and common law, the Defendants
are liable for their actions@hd omissions and their employee’s actions omissions,
including, without limifafion, their agents and officers.

75. Hector Salagitied as a result of the Defendants’ deliberate indifference,
reckless, wrong acts and omissions, neglect, and carelessness actions. He would
have been ctiilled to bring this action against Defendants if he had lived.

76. A reasonable and competent member of the law enforcement profession
would have exercised under similar circumstances duties to: provide adequate
medical care, not impose cruel and unusual punishment; Exercise ordinary or
reasonable care; exercise the degree of care, skill, and competence that a

reasonable officer would exercise.
Case 4:19-cv-04479 Document1-1 Filed on 11/14/19 in TXSD Page 21 of 55

x
S
77. The Defendants breached all of their duties. The R endants’ acts and
BSS
omissions, jointly and severally, proximately caused injury and death to Hector
Salas. es
. . ®
78. The Plaintiffs seek unliquidated damages wibin the jurisdictional limits of

this Court. &

‘Ss
SURVIVARELAIM
en: &
79. The Plaintiffs incorporate by qerence all preceding paragraphs of this
Complaint as if set forth at lengt pfisroin in this section. Pursuant to Texas Civil
Practice and Remedies Code § 7.021 and Texas statutory and common law, the
Defendants are liable for their actions and omissions and their employee’s actions
omissions, including, @Gout limitation, their agents and officers.
80. Hector sag causes of action for personal injury to his person under the

Texas Tort cia and 42 U.S.C. § 1983 before he died.

81. reotd Youd have been entitled to bring an action for the injury if he had
lived, namely pain and suffering, as a result of the negligence and civil rights
violations.

82. The Defendants’ wrongful acts and omissions, jointly and severally, caused

 Hector’s injuries for which the Plaintiffs sue for all damages allowed by law.

 
Case 4:19-cv-04479 Document1-1 Filed on 11/14/19 in TXSD Page 22 of 55

x

@®
SS
©
No
ANS

83. Plaintiffs incorporate by reference all of the precedine paragraphs.

84. Plaintiffs experienced, and in all likelihood wit experience, at least great
pain and suffering in the past and in the future, rcs anguish in the past and
future, loss of enjoyment of life, loss of consortium, loss of financial support and
household services, comfort, and love andSSeley

85. Plaintiff seeks exemplary sang

86. Plaintiffs have been damagegsby the loss of companionship, consortium, and

©
support that would have beg provided by Hector Salas, but for his preventable

S
87. Hector Salas sufféred great mental anguish and pain in the minutes and
SS
hours before his att and such is actionable through his estate and funeral
eS

death while in custody.

expenses are regyerable as well.

SO TOLLING PROVISIONS
88. Tolling of the statute of limitations is required. Plaintiffs seek to plead any
applicable tolling provisions against any defendant that might assert a bar to suit
based on limitations since information involving Hector Salas’ death is being

- withheld relating to the individuals involved, and additional details.

ATTORNEYS’ FEES

 
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 23 of 55

a
o
. . ° BNo
89. Plaintiff is entitled to recover attorneys’ fees and expe’ under 42 U.S.C. §
o
aS

1983 and §1988. ©
ZB
JURY TRIAL @&
@
90. Plaintiffs demand a trial by jury on all issue bbe to ajury.

91. Plaintiffs pray the Court enter judgavent and award damages for Plaintiffs
against the Defendants; Plaintiffs peta the Court finds that Plaintiffs are the
prevailing parties in this case ance attorneys’ fees and costs and all litigation
expenses, pursuant to fede ad state law, as noted against the Defendants;

Plaintiffs pray that the Copraward pre- and post-judgment interest; Plaintiffs pray

that the Court award faslitive damages against all individually named Defendants

 

mS
to Plaintiffs; Plaintie pray that the Court award costs of court; and Plaintiffs pray
SS

that the Court gan such other and further relief as appears reasonable and just, to

which, Plaintiffs show himself entitled.

The Lewis Law Group, PLLC
By:/s/U.A, Lewis

U.A, Lewis

SBN 24076511 = +

The Lewis Law Group

P.O. Box 27353

Houston, TX 77227

Attorney for Plaintiffs
Case 4:19-cv-04479 Documenty n 11/14/19 in TXSD Page 24 of 55

  
 

County Auditor's Form/9999A Official Receipt we 101 NO. 876670
Harris County, Texas (Rev 04/01) ,
MARILYN BURGESS DISTRICT C

Action : NO FEE DOCUMENTS NOT ANSWERS Case: 2019573573-7 range 13190456 Coun: 190
i Style PLT: SALAS, HECTOR (SR) (INDIVIDUALLY AND AS REPRESENTA ° ©
DEF: CITY OF GALENA PARK &S
. A
Fee — Description Amount . SS
118 CERTIFIED MAIL SERVICE FEE $75.00 Payment Texas.gav ametag) ines 10037/1/2023 $190.50
12f CITATION WITH L COPY $16.00 Amount Tendered ; ®
179 ELECTRONIC FILING FEE - DCO $2.00 Payment Amount: @
298 SERVICE COPIES 7.50 Amount Applied:
" $75 Change Amount;
450 CONST-PERSONAL SERVICE $75.00 Reccived Dron Law Group, PLI-C 10029415
379 SERVICE BY MAIL (DCO) $15.00 or S 50 Westpark Pr. #104

Houstan, TX 77063

ONE iW an NINETY AND 50/100 **#eroeesensoeyeneuorvesonetotlars

mene 8/26/2019 Fite Date: 8/19/2019
IS

S

$190.50
$190.50
$190.50

$0.00

 

(@Biomer Signature
ees Ry: USER, CONVERSION
Validated: 3/26/2019 By :SYSTEM GENERATED. Texas.gov 10!
S Manual Reccipt Nbr: 0

Comment: Envelope number: 36273401 - 0 G
SS

‘ ©

4 aS

eC TOLL DIAS
mS
eo [I sub127
&

hb enteren OA _

VERED

 

ax,
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 25 of 55
8/26/2019 1:25 PM
Marilyn Burgess - District Clerk Harris County

CIVIL PROCESS REQUEST Envelope No. 36273401

By: Adiliani Solis

FOR EACH PARTY SERVED YOU MUST FURNISH ONE (1) COPY OF THE PLEADING M64: 8/26/2019 7}25 PM
FOR WRITS FURNISH TWO (2) COPIES OF THE PLEADING PER PARTY TO BE SERVED

 

 

 

 

CASE NUMBER: _291957573 CURRENT CourT: 190

TYPE OF INSTRUMENT TO BE SERVED (See Reverse For Types): ORIGINAL PETITION/CITATION

 

FILE DATE OF MOTION: 08 / 19 / 2019

A

Month/ Day/ Year aR

SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Serve):
1. NAME: The City of Galena Park

 

 

 

 

  

 

ADDRESS: 20900 Candle Hollow Dr. Spring, Tx 77547-2837 6 O
AGENT, (if applicable): és
°
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): SS
SERVICE BY (check one): &
CL] ATTORNEY PICK-UP LJ CONST. E
CIVIL PROCESS SERVER - Authorized Person to Pick-up: Phone:
C] MAL Y C ED MAIL-DISTRCIT CLERK’S OFFICE
O Type of Publication: COURTHOUSE D 5 or
+ NEWSPAPER QeY OUR CHOICE:
SS
U OTHER, explain ES “

 

srournurnancunsanonnnnnnnascenenenensssasensnnnge Qsresesensnnannnntsncansnntecsasentaneneenesacsns ae ok os ok

&

 

 

 

 

2. NAME: Chief Rick Gonzales ©
ADDRESS: 2207 Clinton Dr. Galena Park, TxG547
Pow)
AGENT, (if applicable): ES
~S
TYPE OF SERVICE/PROCESS TO BE issn) (see reverse for specific type): ORIGINAL PETITION/CITATION
SERVICE BY (check one): ©
CL] ATTORNEY PICK-U IM CONSTABLE
CIVIL PROCESS SERVER - Authorized Person to Pick-up: Phone:
LC) maw SQ O CERTIFIED MAIL-DISTRCIT CLERK’S OFFICE
O PUBLICATIONS ©
Type of Publica 5 COURTHOUSE DOOR, or
NEWSPAPER OF YOUR CHOICE:
O ©

 

OTHER;> lain

 

 

ATTORNEY (OR ATTORNEY'S AGENT) REQUESTING SERVICE:
NAME: . U.A. LEWIS TEXAS BAR NO./ID NO: _ 24076511

MAILING ADDRESS: PO BOX 27353 HOUSTON, TX 77227
PHONE NUMBER: 713-570-6555 FAX NUMBER: 713-581-1017

 

EMAIL ADDRESS: MYATTORNEYATLAW@GMAIL.COM

 

 
Case FL GO Rp oO OES" 1aG eS on Apii4i19 in TXSD_ Page 26 of 55

wee

{

CAUSE NO. 201957573

   
  
  
   
    
  
   
 
  
   

 

RECEIPT NO. 75.00 CIM o)
Re RR RK TR # 73663125
PLAINTIFF: ESTATE OF HECTOR SALAS JR In The 190th
vs. Judicial District Court y
DEFENDANT: CITY OF GALENA PARK of Harris County, Texasyy

190TH DISTRICT COURT
Houston, TX Up

CITATION (CERTIFIED)
THE STATE OF TEXAS
County of Harris

TO: CITY OF GALENA PARK MAY BE SERVED WHEREVER THE MAYOR MAY BE Poon &&

2000 CANDLE HOLLOW DR SPRING TX 77547 - 2837 @
Attached is a copy of ORIGINAL PETITION ©

This instrument was filed on the 19th day of August, 2019, in geove cited cause number

 

  
    
  
   
   
   
  
   
    
   

and court. The instrument attached describes the claim agains
°. ‘
Se .
YOU HAVE BEEN SUED, You may employ an attorney. If yo @your attorney do not file a
written answer with the District Clerk who issued this citat by 10:00 a.m on the Monday
next following the expiration of 20 days after you were s this citation and petition,

a default judgment may be taken against you.

TO OFFICER SERVING:

seal of said Court.

on >
iS ned Gere
Oo; Or
i é § 2 : :
Issued at request of: iol 7 $3 MARILYN BURGESS, District Clerk
LEWIS, U. A. i \£ f 2} Harris County, Texas
PO BOX 27353 Noe 201 Caroline, Houston, Texas 77002
HOUSTON, TX 77227 " 4 (P.O. Box 4651, Houston, Texas 77210)

Tel: (713) 570-6555

Bar No.: 24076511 Generated By: CHAMBERS, WANDA ULW//11312317

 

, , and executed by
, return receipt requested, restricted delivery, a true
ther with an attached copy of

Came to hand the day of
mailing to Defendant certified
copy of this citation
ORIGINAL PETITION

to the following addressee fereos:

 

 

 

ADDRESS

Service was executed in accordance with Rule 106
(2) TRCP, upon the Defendant as evidenced by the
return receipt incorporated herein and attached
hereto at

 

(a) ADDRESSEE

 

 

on day of :
by U.S. Postal delivery.to

 

This citation was not executed for the following
reason:

 

 

MARILYN BURGESS, District Clerk
Harris County, TEXAS

By , Deputy

, mec OER S 1
* oo s Mens MOR,
N.INT.CITM.P 73663125 al the g OF po, WOUy

7 OF aging Melty

 
Case ALES PEA EG / HOODOO Fed 26U#/14/19 in TXSD Page 27 of 55

CAUSE NO. 201957573

 

RECEIPT NO. 75.00 CTM
FREER AEE H TR # 73663125
PLAINTIFF: ESTATE OF HECTOR SALAS JR In The 190th
vs. Judicial District Court
DEFENDANT: CITY OF GALENA PARK of Harris County, Texas

190TH DISTRICT COURT
Houston, TX

CITATION (CERTIFIED)
THE STATE OF TEXAS

County of Harris

TO: CITY OF GALENA PARK MAY BE SERVED WHEREVER THE MAYOR MAY BE FOUND ws

2000 CANDLE HOLLOW DR SPRING TX 77547 - 2837 QW
Attached is a copy of ORIGINAL PETITION’ G
C
This instrument was filed on the 19th day of August, 2019, in Sabove cited cause number
and court. The instrument attached describes the claim agains u.

 

ls) 2

YOU HAVE BEEN SUED, You may employ an attorney. If yo Coe your attorney do not file a
written answer with the District Clerk who issued this citarcten by 10:00 a.m on the Monday
next following the expiration of 20 days after you were se¥vG@ed this citation and petition,
a default judgment may be taken against you. @

TO OFFICER SERVING: ©)

This citation was issued on 27th day of august 2018, under my hand and
seal of said Court. &)

Kae

8

eno} Bore

2G;
oA
\ mn

Ci
Yet

fo/ Ot
: 4 : 2 2
Issued at request of: ief =} Be ones. District Clerk
LEWIS, U. A. 12 \ im arris County, Texas
¥ \e #201 Caroline, Houston, Texas 77002
PO BOX 27353 vo Oe aroline, Houston, x
ott (P.O. Box 4651, Houston, Texas 77210)

HOUSTON, TX 77227 ; NS

Tel: (713) 570-6555 OR

Bar No.: 24076511 @
eG
SS

. K'S RETURN BY MAILING

Came to hand the day of , , and executed by
mailing to Defendant certified & return receipt requested, restricted delivery, a true

Generated By: CHAMBERS, WANDA ULW//11312317

 

copy of this citation ther with an attached copy of

ORIGINAL PETITION
to the following addressee ai cefaiees:

 

 

 

oO? ADDRESS
S
& Service was executed in accordance with Rule 106
(a) ADDRESSEE eS (2) TRCP, upon the Defendant as evidenced by the
© return receipt incorporated herein and attached

SL hereto at

 

on day of ,
by U.S. Postal delivery to

 

This citation was not executed for the following
reason:

 

 

MARILYN BURGESS, District Clerk
Harris County, TEXAS

By , Deputy

N.INT.CITM.P *73663125*
Case Oy 1930 DORI aad YO 7p 11/14/19 in TXSD_ Page 28 of y
_ '

CAUSE

NO. 201957573

RECEIPT NO.

KKK KKKEEK

PLAINTIFF: ESTATE OF HECTOR SALAS JR
vs.
DEFENDANT: CITY OF GALENA PARK

CITATION (CERTIFIED)

THE STATE OF TEXAS
County of Harris

TO: CITY OF GALENA PARK
C/O MAYOR ESMERALDA MOYA OF GALENA PARK
OR WHEREVER THE MAYOR MAY BE FOUND

2000 CLINTON DRIVE GALENA PARK TX 77547 - 3806

Attached is a copy of ORIGINAL PETITION

This instrument was filed on the 19th day of A

 

and court. The instrument attached describes the claim again
. a,

SS
YOU HAVE BEEN SUED, You may employ an attorney. If youd} y

written answer with the District Clerk who issued this citat

(e)
next following the expiration of 20 days after you were séfyed¢
a

a default judgment may be taken against you.

TO OFFICER SERVING:

This citation was issued on 7th day of Octobe

seal of said Court.

Issued at request of: {
LEWIS, U. A. 4

ff
B/
fr

  
  
 

 

75.00 CTM
TR # 73681362

In The 190th

Judicial District Court
of Harris County, Texas
190TH DISTRICT COURT
Houston, TX

   

~ &
RS abofé cited cause number

2019, ness
s
2)

ay
i. g

&

attorney do not file a
10:00 a.m on the Monday
is citation and petition,

under my hand and

MARILYN BURGESS, District Clerk
Harris County, Texas
201 Caroline, Houston, Texas 77002

PO BOX 27353 LS
HOUSTON, TX 77227 LOS (P.O. Box 4651, Houston, Texas 77210)
Tel: (713) 570-6555 OR gi
Bar No.: 24076511 J Generated By: CHAMBERS, WANDA ULW//11348336
4)
CHW

 

SS Y
Came to hand the day of O~O hy

mailing to Defendant certified mail, #éturn receipt requested,

 
  
 

, and executed by

’
restricted delivery, a true

 

 

copy of this citation coONe er with an attached copy of
ORIGINAL PETITION , © i
to the following addressee a
~~
ADDRESS

  

 

(a) ADDRESSEE

 

Service was executed in accordance with Rule 106
(2) TRCP, upon the Defendant as evidenced by the
return receipt incorporated herein and attached
hereto at

 

on

day of

by U.S. Postal delivery to

 

This citation was not executed for the following

reason:

 

 

 

N.If-CITM.P

he

i

MARILYN BURGESS,
Harris County, TEXAS

By

District Clerk

, Deputy

 

*73681362*

RECORDER'S MEMORANDUM
This instrument is of poor quality
at the time of imaging
Case 4:19-G, 084 199 COURTENAY FA@POn 11/14/19 in TXSD Page 29 of 95

Re * 1

CAUSE NO. 201957573

 

RECEIPT NO. 75.00 CTM
RARER KER ER TR # 73681362
PLAINTIFF: ESTATE OF HECTOR SALAS JR In The 130th
vs. . Judicial District Court
DEFENDANT: CITY OF GALENA PARK of Harris County, Texas

190TH DISTRICT COURT
Houston, TX
CITATION (CERTIFIED)
THE STATE OF TEXAS
County of Harris

TO: CITY OF GALENA PARK
C/O MAYOR ESMERALDA MOYA OF GALENA PARK
OR WHEREVER THE MAYOR MAY BE FOUND

ewe
&
©

2000 CLINTON DRIVE GALENA PARK TX 77547 ~ 3806 g
Attached is a copy of ORIGINAL PETITION . G
1 Sw

‘ 2G
This instrument was filed on the 19th day of August, 2019, in he above cited cause number
and court. The instrument attached describes the claim against-~you.
Q,

 

YOU HAVE BEEN SUED, You may employ an attorney. If yok Or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were Epved this citation and petition,
a default judgment may be taken against you. @

TO OFFICER SERVING: ©)
This citation was issued on 7th day of october 9019, under my hand and
seal of said Court. B)

mn a4 Benge

MARILYN BURGESS, District Clerk
Harris County, Texas

201 Caroline, Houston, Texas 77002
{P.O. Box 4651, Houston, Texas 77210)

Issued at request of:
LEWIS, U. A. ~
PO BOX 27353
HOUSTON, TX 77227
Tel: (713) 570-6555
Bar No.: 24076511

   

Genexated By: CHAMBERS, WANDA ULW//11348336

 

GRERK's RETURN BY MAILING

Came to hand the day of OY . ’ , and executed by
mailing to Defendant certified madl, return receipt requested, restricted delivery, a true
copy of this citation ether with an attached copy of

ORIGINAL PETITION <<

to the following addressee aie Spires:

 

 

 

S&S
o OF ADDRESS
S
&ss Service was executed in accordance with Rule 106
(a) ADDRESSEE & (2) TRCP, upon the Defendant as evidenced by the
L return receipt incorporated herein and attached
& hereto at
wy

 

 

on day of ’
by U.S. Postal delivery to

 

This citation was not executed for the following
reason: .

 

MARILYN BURGESS, District Clerk
Harris County, TEXAS

By , Deputy

N.INT.CITU.P *73681 362*

 
Case 4:19-cv-04479 Document1-1 Filed on 11/14/19 in TXSD Page 30 of 55

 

 

 

 

 

 

SVSVS
orr>
&
o&
Ee
‘ 2B, B = D
1 he
a 4
Bee :
= © F | AN LA =
my "Dea. AUG 2 8 2019 lft Fe
a Eien nonne istri AAW
«| Diconted aan Delery $. Ay
.o eee 8
= 1-46 CITY OF GALENA BARK *
ol As c/O Mi R
rf 2000 CA OLLOW DR _—
ma SPRING <TEXAS,77547-2837
~ G. © : J rnnnn nnn
(Qo,
SS

RECORDER'S MEMORANDUM
‘This Instrument is of poor quality

at tha fime of imaging.

 
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 31 of 55

 
  
  
        

iy UP PL

Esdra Services & Fedy (hueD

[retum Recelpt (hardégpy) D
Cietum Receipt (electron!
[certified Mall Restricted Dafitwg
(Adult Signature Required
LiAdutt Signature Restricted Delivery $

Oooh ue

           
    
   

 

  

 

; © [Postage
2 City OF GALE é
iS Tt c/o MAYOR ESMERALDAQO OF GALE
a 2000 N DRIVE
a p Kak, FEXAS 77547-3806
~ GALENA AK '

 

 

RECORDER'S MEMORANDUM
This instrument is of poor quality
at the time of imaging.
.
_

|

#206-XXX-XX-XXXX NSd 9102 Aine L ee o—

i ta : bis 1
“2 s

       

 

“
aed]

 

 

 

D Page 32 of 35

|

 

 

4° in T.

 

 

 

ELELSANTZ

ps Seteosu SWXGLL ‘NUWd WNSTVS
ANG NOLNITD 0002

Wuvd
WNa1v9 JO VAOW WOTWuAWSS YOAVIN 0/9

Wd WNSTWDJOALID
ejjlled eords fi JUOY ayy] UO LO
‘eos{d][eLu Ot JO YOB Ol} O} PUBO SIL} YORYY B
TOA 0} PBS SlfA WN}SY UES OA YEU OS
ESJeAG! OU] UO SSaUPpe PUe SWBU UNOA IU B

& pues eo "| SuIey eye}GLOD al
Se oree a renee ‘UNAS

PANN
A

(
’

 

 

 

 

 

 

 

 

 

 

Mm :19-cv-04479 Dogument 1-1 Filed on 11/1
Case 4:19-cv-04479 Document1-1 Filed on 11/14/19 in TXSD Page 33 of 55

Ufobeed [Erg (E(EUL tgp fetlal fpageagt fel gfeal fete

  

ur

 

 

 

 

pd

UBS

 

 

 

oX0Q SIU} Uf e/FdIZ pus “ssaippRN Ano’ Jud SsBe}q4 Ep

 

 

 

 

 

  

 
Case 4:19-cv-04479 Document1-1 Filed on 11/14/19 in TXSD Page 34 of 55

10/24/2019 3:

42 PM

Marilyn Burgess - District Clerk Harris County

CIVIL PROCESS REQUEST Envelope No. 37941797

By: Chandra Lawson

 

FOR EACH PARTY SERVED YOU MUST FURNISH ONE (1) COPY OF THE PLEADING -Fled. 10/24/2019 3

 

FOR WRITS FURNISH TWO (2) COPIES OF THE PLEADING PER PARTY TO BE SERVED

 

 

CASE NUMBER: 291957573 CURRENT CouRT: 190

TYPE OF INSTRUMENT TO BE SERVED (See Reverse For Types): ORIGINAL PETITION/CITATION

 

 

 

 

 

 

   

FILE DATE OF MOTION: 08  / 19 / 2019 4
Month/ Day/ Year RS

SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To iG Servea)
1. NAME: _Chief Rick Gonzales BR

ADDRESS: 8742 Yvonne Dr. oO

AGENT, (ifapplicabie), Houston, Texas 77044-1342 é

o
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): SS
SERVICE BY (check one): &
L] ATTORNEY PICK-UP CONSTA

 

 

 

 

 

 

 

 

CIVIL PROCESS SERVER - Authorized Person to Pick-up: Phone:
CO MAIL O CERS TP ED MAIL-DISTRCIT CLERK’S OFFICE
CJ Type of Publication: COURTHOUSE D > or
CI NEWSPAPER QRY OUR CHOICE:
LI WN
C SD
OTHER, explain WS
O
testeereernsrnunnnennencunenensceseneesensancegevonsnnenenesnonnenneneenennnnnensnnennnnnnanes TK
2. NAME: eS
ADDRESS: @
WS
AGENT, (if applicable): S
TYPE OF SERVICE/PROCESS TO BE ISS (see reverse for specific type): ORIGINAL PETITION/CITATION
SERVICE BY (check one): O
C] ATTORNEY PICK-U O CONSTABLE
CIVIL PROCESS SERVER - Authorized Person to Pick-up: Phone:
MAIL Ss L) CERTIFIED MAIL-DISTRCIT CLERK’S OFFICE
O PUBLICATIONS SO
Type of Publicgi S| COURTHOUSE DOOR, or
NEWSPAPER OF YOUR CHOICE:
Ll ©
OTHERS Plain

42 PM

 

ATTORNEY (OR ATTORNEY'S AGENT) REQUESTING SERVICE:
NAME: __. U.A. LEWIS TEXAS BAR NO./ID NO: _24076511

MAILING ADDRESS: PO BOX 27353 HOUSTON, TX 77227

 

PHONE NUMBER: 713-570-6555 FAX NUMBER: 713-581-1017

EMAIL ADDRESS: MYATTORNEYATLAW@GMAIL.COM
Case 4:19-cv-04479 Document1-1 Filed on 11/14/19 in TXSD Page 35 of 55
10/4/2019 11

:24 AM

Marilyn Burgess - District Clerk Harris County

CIVIL PROCESS REQUEST Envelope No. 37388907
By: Adiliani Solis

 

FOR EACH PARTY SERVED YOU MUST FURNISH ONE (1) COPY.OF THE PLEADING PNC@: TUisizdle 1
FOR WRITS FURNISH TWO (2) COPIES OF THE PLEADING PER PARTY TO BE SERVED

 

 

 

CASE NUMBER: 201997573 CURRENT CouRT: 190

TYPE OF INSTRUMENT TO BE SERVED (See Reverse For Types): ORIGINAL PETITION/CITATION

 

FILE DATEOF MOTION: 08 / 19 / 2019 ;
Month/ Day/ Year AS

SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To (Ge Served):
1. NAME: The City of Galena Park BW
ApprEss: 2000 Clinton Drive, Galena Park, Tx 77547-3406 oG

AGENT, (ifapplicable): _C/o Mayor Esmeralda Moya of Galena Park SY

 

 

 

 

 

   

 

 

 

 

 

 

°F
TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): SS
SERVICE BY (check one): &
CL] ATTORNEY PICK-UP O CONSTA
CIVIL PROCESS SERVER - Authorized Person to Pick-up: Phone:
Cl MAW Ms CeRaUFIED MAIL-DISTRCIT CLERK’S OFFICE
Type of Publication: COURTHOUSE D > or
O NEWSPAPER QEY OUR CHOICE:
L] Ww
U OTHER, explain EY?
©)
ssseneennunnnnnsescnonsscescenecnsentantansannancgeQuoencuncsnssnenscenetnetaceneantannannnnnanennees Sho ROR
2. NAME: e
ADDRESS: @
IS
AGENT, (if applicable):
SS
TYPE OF SERVICE/PROCESS TO BE ISS (see reverse for specific type): ORIGINAL PETITION/CITATION
SERVICE BY (check one): ©
[1] ATTORNEY PICK-U O CONSTABLE
CIVIL PROCESS SERVER - Authorized Person to Pick-up: Phone:
C] MAIL \ C] CERTIFIED MAIL-DISTRCIT CLERK’S OFFICE
O PUBLICATION? ©”
Type of Publica Hy COURTHOUSE DOOR, or
NEWSPAPER OF YOUR CHOICE:
Ul ©

 

OTHERS plain

 

24 AM

 

ATTORNEY (OR ATTORNEY'S AGENT) REQUESTING SERVICE:
NAME; ___. U.A. LEWIS TEXAS BAR NO./ID NO: _24076511

MAILING ADDRESS: PO BOX 27353 HOUSTON, TX 77227
PHONE NUMBER: 713-570-6555 FAX NUMBER: 713-581-1017

 

EMAIL ADDRESS: MYATTORNEYATLAW@GMAIL.COM

 

 

 
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 36 of 55

 

ice carol nn

   
     

 

: oo aoe, wory

ere ee ee eee ne eels tee ten ©

ie Tl tere Hy ml ‘al

Taniis COUNT) Bisttat beers
P.O. Box 4681
Har Stas, TENS TIZW-A651

|
4

 

 

pas “SVS tS

 

il

 

2

 

 

 

 

 

 

 

 

ml

 

 

- |

 

7029 140 oo SAMY HB

neopast * + FIRST-CLASS MAIL

oereae0ie S_

psmasema$007.752 |
sy diate

+

zip 77002”
04112252398

 

 
    

 

 

 

. ‘ .
" . > 7
} oe - - G
eo . © :
@ i
baguette “ GC nen an
: Tey ae CITY OF GALENA PARK . nn
len bout? . . c/O MAYOR roa!
. fot ws Feo . . , 2000 CANDLE HOLLOW DR | we, .
ask. ta 7 ME MARILYRBEFRESS & | SPRING, TEXAS 77547-2837
a : te NS TRaGT _ :
. * . Coe, 7. ARR CTW TERAS SS) ee 4
: Lastest a Do L - : -
ei ere Vt a tO SER - “5 AM. 9: 86 ore va De 2 eoosesisto fo tae
Soghe my tee arr “e RETURN TO SENDER le :
ws . HG Suce nudsee { } .
; o YUNARLES TO FOSWAPS . \ . ‘ d
. . ZS. TFELOASTLS2 «—- ZAGLNTGTLSB-uoL4ss ft |
. . sHlihyerltbastally tythedgustegs abepesiegee ttl fet it I :
; .

 

 

RECORDER'S MEMORANDUM
This instrument is of poor quality
at the ime of imaging.
Case 4:19-cv-04479 Document1-1 Filed on 11/14/19 in TXSD Page 37 of 55

  
   

 
 

eas
@ Complete A
8 Print your name and address on the reverse

| oe OR - ; so that we can retuim the card to you. Cl agent }

ED Acciacca,
G. Date of Dettvery

- tit Attach thia card to the back of tha metiplece, B, Rlacabved by Pobted Mera}

CITY OF GALENA PARK Te le cetvery ackiwca diftorunt bom Bam 1? (I You
BYES, onter delivery address balow: =] No

C/O MAYOR
2000 CANDLE HOLLOW OR
SPRING, TEXAS 77547-2837

   

 

 

 

 

t
| $590 9402 4604 8323 5949 50

2. Artic Number (mretar Bem a=
7029 5240 O000 5914 ene

 

 

] PS Form 3811, Juty 2016 PSA 7630-02-000-2063

 

wee eee eee

 

 
Case 4:19-cv-04479 Document1-1 Filed on 11/14/19 in TXSD Page 38 of 55

CAUSE NO. 201957573

 

RECEIPT NO. 75.00 CTM
Kehkkh kkk TR # 73663125
PLAINTIFF: ESTATE OF HECTOR SALAS JR In The 190th
vs. Judicial District Court
DEFENDANT: CITY OF GALENA PARK of Harris County, Texas

190TH DISTRICT COURT
Houston, TX

CITATION (CERTIFIED)
THE STATE OF TEXAS
County of Harris

TO; CITY OF GALENA PARK MAY BE SERVED WHEREVER THE MAYOR MAY BE FOUND

2000 CANDLE HOLLOW DR SPRING TX 77547 - 2837
Attached is a copy of ORIGINAL PETITION

This instrument was filed on the 19th day of Auqust, 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.

YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citatio nd petition,
a default judgment may be taken against you. xe

TO OFFICER SERVING: oS

This citation was issued on 27th day of August, 2019, under my and

seal of said Court. G

   

Hee URGESS, District Clerk

Har. ounty, Texas

20 aroline, Houston, Texas 77002
ES ~ Box 4651, Houston, Texas 77210)

Issued at request of:
LEWIS, U. A.

PO BOX 27353
HOUSTON, TX 177227

 

 

 

Tel: (713) 570~6555
Bar No.: 24076511 cegpates By: CHAMBERS, WANDA ULW//11312317
A
CLERK'S RETURN SEY MAILING
9,
Came to hand the day of gS , , and executed by
mailing to Defendant certified mail, return eit requested, restricted delivery, a true
copy of this citation together ae an attached copy of
ORIGINAL PETITION &

to the following addressee at address: ©
@

ADDRESS
&
CY Service was executed in accordance with Rule 106

SH (2) TRCP, upon the Defendant as evidenced by the
return receipt incorporated herein and attached

QO ) hereto at
2aQ

S
D

 

 

(a) ADDRESSEE

 

 

 

Ss on day of ,
2 by U.S. Postal delivery to
ee
This citation was not executed for the following

 

os reason:

 

MARILYN BURGESS, District Clerk
Harris County, TEXAS

By , Deputy

N.INT.CITM.P *73663125"*
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 39 of 55

8/19/2019 10:24 AM

Marilyn Burgess - District Clerk Harris County
Envelope No. 36063618

2019-57573 / Court: 190 Fa: NEI 10224 AM
CAUSE NO.
ESTATE OF HECTOR SALAS, JR., IN THE DISTRICT COURT OF
HECTOR SALAS SR, as Ne
representative and individually, JUDICI Sorry

ANDREA SILVA individually, and

AIN/F for H.S., and A.S., CYNTHIA &

Q,

§
§
§
§
MONTIEL A/N/F for E.S., § XS
§
§
§
§

Ss
Plaintiffs, HARRIS COUNTY, TEXAS
Vv.
&
THE CITY OF GALENA PARK, &
CHIEF RICK GONZALES, and S
DOES 1-5 -
Defendant.

 

&
2O
TO THE HONORABLE S GE OF SAID COURT:

Comes now ESTAYE OF HECTOR SALAS, JR., HECTOR SALAS SR., as
representative and indivi ually, ANDREA SILVA individually, and as next friend
for H.S., and ASOCYNTHIA MONTIEL as next friend for E.S., (collectively
“Pl simitts"Jedinplaini g of THE CITY OF GALENA PARK, TEXAS ("Galena
Park"), 5a OFFICER DOE files this, their Original Petition.

TROD

 
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 40 of 55

1. Hector Salas Jr., the father of three, died November 30, 2018, in the City of

Galena Park jail due to Galena Park failing to protect, and ignoring the medical and

mental healthcare needs of Hector Salas, resulting in his suicide. &
SS
2. Hector was placed in custody because he was suicidal. wife, Andrea
oG
SS

Salva, called the police because he had taken a handful of pillsS
NS

3. | He was taken to Ben Taub then released. She calle them again the next day
ZG

because he was still suicidal. The jail noted he was sti¢idal upon intake.
4. A surveillance camera captured Salas' ee attempts and suicide on video.

3. He was in the cell alone and for aipieh time to tear mattress fabric apart

©
into thin strips. A

6. He created a noose that oe" around his neck on one end and the other on
the jail cell door. &

7. He was not mex - initially because the mattress fabric strips could not
support his wot broke.

8. He vapae to try again but was again unsuccessful.

9. Heche a third suicide attempt, this time he created and used a much

thicker mattress fabric strip.

 

 
Case 4:19-cv-04479 Document1-1 Filed on 11/14/19 in TXSD Page 41 of 55

10. He tied it to the jail cell door and then placed the open knot end around his ©
neck.

11. Heused toilet water to cover the floor to cause the floor to be slippery.

12. He was successful on the third attempt. oO
Oo
13. Jail surveillance cameras captured the incident. ~S
°F
14. Galena Park is withholding the video even afte jhe Attorney General's
ey as ,; &
initial ruling that it had to be released. @

 

15. This Court has jurisdiction over Plaialifis? state and federal claims, under 28
& |

U.S.C. § 1331 and 2201, 42 U.S.C 3 and 1988, and the Fourth, Eighth, and

Fourteenth Amendments to the hited States Constitution, and supplemental

Jurisdiction under 28 US. CRETE), to hear Plaintiffs’ federal law claims.

16. Venue is proper GMs because the incidents at issue took place in Harris

County, Texas. So
O° PA
°O PARTIES
17. Plafatif, HECTOR SALAS, individually and as Representative of the
Estate of Hector Salas Jr.
18. Plaintiff, ANDREA SILVA, individually and as next friend for H.S., and

AS.

 
Case 4:19-cv-04479 Document1-1 Filed on 11/14/19 in TXSD Page 42 of 55

19. Plaintiff, CYNTHIA MONTIEL, as next friend for E.S.

20. Defendant, CITY OF GALENA PARK, is and was at all times relevant to

this action a governmental entity and is a person under 42 U.S.C. § 198kand at all

times relevant to this case acted under the color of law and may(by served with

o
process wherever the mayor may be found. xs
21. Defendant, RICK GONZALES, is and was at aitimes relevant to this

, 2 .
action is a person under 42 U.S.C. § 1983 and at afftimes relevant to this case

acted under the color of law and may be serve process wherever he may be
@

Y

22. Defendants, DOES 1-5, is ance at all times relevant to this action is a

x

found.

person under 42 U.S.C. § 1983 and St all times relevant to this case acted under the
@
color of law and may be sored with process wherever he or she may be found.

\ ADDITIONAL FACTS

23. 31-year-ol tor Salas Jr. was a father of three, a husband, son, brother,

2

N,
and beloved frjoll
8s
24. He on November 30, 2018, in the City of Galena Park jail due to
Galena Park failing to protect him, ignoring the medical and mental healthcare
needs of Hector Salas.

25. Hector was in the custody of Galena Park because he was suicidal.
Case 4:19-cv-04479 Document1-1 Filed on 11/14/19 in TXSD Page 43 of 55

26. His wife, Andrea Salva, called the police because he had taken a handful of
pills.

27. His wife made it abundantly clear that he had attempted suicideyyst before

@
he was taken into custody, even saying his goodbyes through the oksthire of leaving
Ry

his personal effects to his family. &
28. He was taken to Ben Taub then released, without oan or treatment.
29. She was forced to call Galena Park again snge he day because he was still
suicidal. His behavior was not usual. Se

30. Hector was taken into custody by Galen Park.
&

31. The jail noted that he was suic igelGipon intake,

32. He was placed in a cell along

33. He was left alone fogénibugh time to tear mattress fabric apart into thin

strips. O
@

34. He created oe that he put around his neck on one end and the other on
the jail cell 1 dogiss

He =. o strangle himself.
36. oS not successful in strangling himself initially because the mattress
fabric strips could not support his weight and broke.

37. He had time to try again but was again unsuccessful.
Case 4:19-cv-04479 Document1-1 Filed on 11/14/19 in TXSD Page 44 of 55

38. He had time to create and used a much thicker mattress fabric strip.
39. He had time to tie his newly created stronger noose strips to the jail cell door

and then placed the open knot end around his neck. ve

©
40. He had time to glaze toilet water over the floor to cause(tifs floor to be

&
slippery. SS
<O
4]. He had time to make a third suicide attempt and wa suecessful.
@

42. Asurveillance camera captured Salas’ suicide aftémpts and suicide on video.

x
43. According to the medical examiner, the Manner of death is suicide by

 

      

hanging: &
&
VAL RRR AR AR RETR a AWN. PRESARIO LE CEE A EE, Mt TS ths
: A. HANLANG: S gi
i The tady is emovived with siz same dius syntitatic plastic-type material thax have

heed praviausty cuts

1. AQ by Sinch shear buna ogee with clear fape at ane end and in the middle.

2. AGG by 3G inch shaetd

3. At4 by 3/2 Inch sy twe knars,

4, A YZ inch stip réaaaidg In wideh batuwen 2/5 of an inch and 1/2 of art inch with
Way)

multipta knots,

5. AY by 3/4 of

   
  
  
 
   

oe ati aerate tat ttt

 

Ns
ok
44, Hector, s Jr. also had incised wounds on both arms from his wrist to his

foream gi and an additional indication of a previous suicide attempt, and

more indication that his serious medical need was ignored.

 
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 45 of 55

 

45. Galena Park continued to withhold documelt?and video footage even after
the Attorney General's initial ruling that it hago be released.
Sy
CITY OF GALENA PARK 42 usec SECTION 1983 CONSTITUTIONAL
VIOLATIONS ORHECTOR SALAS’S CIVIL RIGHTS

O

46. Plaintiffs incorpgptte by reference all of the preceding paragraphs.

47. Plaintiffs aie bring claims for violations of Hector Salas’s Fourth, Eighth
and F cuted Amendment rights.

FaitureSyt train lis off icers—an omission—led to a violation of the constitutional
right

48. Galena Park and each defendant were acting under color of state law and,

 
Case 4:19-cv-04479 Document1-1 Filed on 11/14/19 in TXSD Page 46 of 55

therefore, is liable under 42 U.S.C. § 1983.
49. Galena Park is liable under Section 1983 because it deprived Hector Salas of

constitutional rights provided by federal law that occurred under colorwEstate law
o
&

50. Hector Salas had a right under the Fourth, Bighiy and Fourteenth
°@

Amendments of the United States Constitution while inasssrated to be free from

B

indifference to his medical and mental health needs. oP

and were caused by its employees, government actors.

51. Hector Salas’s death while in custody wa SSventable.

52. Galena Park was indifferent to Heat ala’ serious medical needs, mental
health needs and protection. &

53. Defendant Galena Park ac matter of policy, practice, custom and/or
procedure did not have aio fl: staffing, had a practice and custom of not doing

rounds, had a custom and practice of not checking to see if detention officers were
doing rounds, and @fied to provide and maintain adequate equipment to prevent

N
suicide. . ve

S

54. Defgagant Galena Park failed to train and failed to adequately supervise its
jail deidDon officers and employees and agents.
55. Prior to his death, Hector Salas did not receive adequate medical care for his

risk of suicide, and symptoms.

 
Case 4:19-cv-04479 Document1-1 Filed on 11/14/19 in TXSD Page 47 of 55

56. His death was due to the acts and omissions of Galena Park and those acts
and omissions violated his constitutional right to due process, to be free from

unreasonable search and seizure; and right to adequate medical carg (under the

@
constitution. ©

Xe
<—

9,

57. Galena Park failed to properly and adequately traits officers to protect its

Failure-to-protect

®
immates from the risk of serious harm in the form of self-inflicted suicide despite
the obvious risk of harm, thereby failing to py its inmates and deliberately
indifferent to Hector’s risk of harm. &<
“
Failure-to-supervise Ww
58. Galena Park is not responsitts based on Respondeat Superior rather because
@
it failed to properly supervisgts officers in protecting its inmates from the risk of

serious harm in the fom enited suicide despite the known obvious risk of

harm an inmate lik: ctor Salas would pose to himself.
.  aegh> : :
Deliberate indifference to serious-medical-needs
eS
59. Cale Park’s failure to supervise amounted to deliberate indifference to
Hector Salas’ medical needs

60. Galena Park denied Hector Salas medical care for his serious medical need,

thereby resulting in the constitutional violation that caused his death.

 
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 48 of 55

Conditions of Confinement

61. Galena Park placed Hector Salas in a cell where he could not be observed by

others could be alerted to prevent his death. &&

62. Galena park placed Hector Salas in a cell with plastic and otfigy materials he
ie

could use to make a noose to assist in his suicide. &S

 

63. Chief Rick Gonzalez is not responsible based sRespondeat Superior rather

because he failed to properly supervise its off i protecting its inmates from
the risk of serious harm in the form of. Sinflicted suicide despite the known
&
obvious risk of harm an inmate like Héctef Salas would pose to himself.
64, He further failed to train hisdbordinate officers on protecting inmates from
&
serious harm. &S
65. Chief Gonzalez is\and was at all times relevant to this action is a person

under 42 U.S.C, § 33 and at all times relevant to this case acted under the color

NS
of law as the cftigPot the Galena Park police department.
mS

 

Failure to Protect Claims

66. Protecting inmates from the risk of harm from others and themselves and
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 49 of 55

recognizing a serious medical, including mental health needs, is required training
for all jail officers.

67. Officer Doe would not be entirely responsible for Salas' death ifthe City of

@
Galena Park failed to train her on inmate suicide prevention prop Iysor treatment

XS
of inmates with serious medical needs, mental health congas and protecting
oo OD
inmates like Hector Salas from a substantial risk of seriougjarm.
2
68. On November 30, 2018, it was "well establishes that a risk of suicide by an
inmate, like this a serious medical need. Se

xg

69. Officer Doe had individual-specific kulovvledge of the threat of serious harm
by suicide since his wife made it ng clear that he had attempted suicide
just before he was taken into cifody, even saying his goodbyes through the
gesture of leaving his perso Pots to his family.

70. Officer Doe fatled¢o check Hector Salas for a substantial length of time, a
general risk that alpfitoners in Hector's particular situation faced He should have
been on sic ach while he was awaiting transport to the Harris County Jail or
provided méqta health treatment.

71. Ofbeer Doe should have training in suicide and mental health training, any

lack of expertise or experience that might limit Officer Doe's ability to evaluate

potential harm and thereby her failure to protec.

 
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 50 of 55

72. Despite the obvious risk she disregarded the risk she failed to provide even

an essential response of checking on him at all.

 

@
73. Wrongful Death Statute The Plaintiffs tmcorporate bf teference all

2G
preceding paragraphs of this Complaint as if set forth at igagth herein in this

WS
section. &)
ep
74. The Plaintiffs bring this wrongful death actieg Pursuant to the Texas Civil

Practice and Remedies Code § 71.004 (c). Pain to Texas Civil Practice and
Remedies Code § 71.002, and Texas sat and common law, the Defendants
are liable for their actions and omissi®ns’ and their employee’s actions omissions,
including, without limitation, their Gents and officers.

75. Hector Salas died saint of the Defendants’ deliberate indifference,

reckless, wrongful acts aud omissions, neglect, and carelessness actions. He would

have been entitled (Gbring this action against Defendants if he had lived.

76. A reagogable and competent member of the law enforcement profession
would haxeexercised under similar circumstances duties to: provide adequate
medical care, not impose cruel and unusual punishment; Exercise ordinary or
reasonable care; exercise the degree of care, skill, and competence that a

reasonable officer would exercise.

 
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 51 of 55

’

77. The Defendants breached all of their duties. The Defendants’ acts and

omissions, jointly and severally, proximately caused injury and death to Hector

Salas. ve
©
78. The Plaintiffs seek unliquidated damages within the junisgisibnal limits of
°O
this Court. XS
<O
SURVIVAL CLAIM

79. The Plaintiffs incorporate by reference all Ceding paragraphs of this
Complaint as if set forth at length herein in tg oon, Pursuant to Texas Civil
Practice and Remedies Code § 71.021 ie xas statutory and common law, the
Defendants are liable for their actio > missions and their employee’s actions
omissions, including, without limit&tion, their agents and officers.

80. Hector Salas had caustiot action for personal injury to his person under the
Texas Tort Claim Act, and 42 US.C. § 1983 before he died.

81. Hector woul have been entitled to bring an action for the injury if he had
lived, namel at and suffering, as a result of the negligence and civil rights
Violations ©

82. The Defendants’ wrongful acts and omissions, jointly and severally, caused

Hector’s injuries for which the Plaintiffs sue for all damages allowed by law.

 
Case 4:19-cv-04479 Document1-1 Filed on 11/14/19 in TXSD Page 52 of 55

%

DAMAGES
83. Plaintiffs incorporate by reference all of the preceding paragraphs.

84. Plaintiffs experienced, and in all likelihood will experience, af\east great

SN
pain and suffering in the past and in the future, great mental anguish i the past and
©
future, loss of enjoyment of life, loss of consortium, loss ofsfimancial support and

SS
household services, comfort, and love and society. ©

&
@
eo)

86. Plaintiffs have been.damaged by the losggif'éompanionship, consortium, and

85. Plaintiff seeks exemplary damages.

support that would have been provided BY ector Salas, but for his preventable
Q
death while in custody. WV

87. Hector Salas suffered sreaf thental anguish and pain in the minutes and
hours before his death ang Sach is actionable through his estate and funeral
expenses are recoverableas well.
Ee TOLLING PROVISIONS
aS

88. Tollin ite statute of limitations is required. Plaintiffs seek to plead any
applicabl ing provisions against any defendant that might assert a bar to suit
based on limitations since information involving Hector Salas’ death is being
withheld relating to the individuals involved, and additional details.

ATTORNEYS’ FEES

 
Case 4:19-cv-04479 Document1-1 Filed on 11/14/19 in TXSD Page 53 of 55

89. Plaintiff is entitled to recover attorneys’ fees and expenses under 42 U.S.C. §

1983 and §1988.
JURY TRIAL or
90. Plaintiffs demand a trial by jury on all issues triable to a juny
mom

91. Plaintiffs pray the Court enter judgment and awdd damages for Plaintiffs
against the Defendants; Plaintiffs pray that the Co asinds that Plaintiffs are the
prevailing parties in this case and award attorney}? fees and costs and all litigation
expenses, pursuant to federal and state ca as noted against the Defendants;
Plaintiffs pray that the Court award cei post-judgment interest; Plaintiffs pray
that the Court award punitive darfiabes against all individually named Defendants
to Plaintiffs; Plaintiffs pray a the Court award costs of court; and Plaintiffs pray

that the Court grant such\other and further relief as appears reasonable and just, to

which, Plaintiffs shGiy himself entitled.
SN
oe

Oo
& The Lewis Law Group, PLLC
s By:/s/U.A. Lewis
U.A. Lewis
SBN 24076511
The Lewis Law Group
P.O. Box 27353
Houston, TX 77227
Attorney for Plaintiffs

 
Case 4:19-cv-04479 Document 1-1 Filed on 11/14/19 in TXSD Page 54 of 55

10/25/2019 4:21 PM

Marilyn Burgess - District Clerk Harris County
Envelope No. 37985183

By: Chandra Lawson

Filed: 10/25/2019 4:21 PM

 

THE LEWIS LAW GROUP PLLC.

99 DETERING #100, HOUSTON, TX 77007 xe
MYATTORNEYATLAW@GMAIL.COM @

OFFICE TELEPHONE 713-570-6555
FACSIMILE 713-581-1017

 

RE: Case No. 201957573

Shandra, Se

Per our phone conversation, I am sum this cover letter to accommodate
the service request previously submj (Envelope # 37941797). Please
apply the additional service fees rie reference service request, thank you
for your time and assistance in thi9 matter.

@
AS)

és Gabrielle Strange
\ Legal Assistant
QR gabrielles@thelewislaw.com
© 713-570-6555

Ns

©

ee
&

 
Case 4:19-cv-04479 Document1-1 Filed on 11/14/19 in TXSD Page 55 of 55
Harris County Docket Sheet

 

2019-57573

COURT: 190th
FILED DATE: 8/19/2019
CASE TYPE: OTHERCIVIL

 

 

 

ESTATE OF HECTOR SALAS JR ae
Attorney: LEWIS, U. A. @
vs. ©
CITY OF GALENA PARK O°

 

 

 

 

Docket Sheet Entries

 

 

 

 

2019-57573 Page 1 of 1
190 11/12/2019 10:36:35 AM
